Third District Court of Appeal
                               State of Florida

                         Opinion filed April 13, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D21-0482
                       Lower Tribunal No. 20-18034
                          ________________


                             Kenzie Sadlak,
                                  Appellant,

                                     vs.

                              Frank Trujillo,
                                  Appellee.



     An Appeal from the Circuit Court for Miami-Dade County, George A.
Sarduy, Judge.

     Kenzie N. Sadlak, P.A., and Kenzie N. Sadlak, for appellant.

     Joyce Law, P.A., and Richard F. Joyce, for appellee.

Before FERNANDEZ, C.J., and LINDSEY and LOBREE, JJ.

     PER CURIAM.

     We reverse the trial court’s dismissal of the appellant’s petition for

determination of parental responsibility, parenting plan, timesharing, and
child support, and remand with instructions to transfer the petition to the

underlying paternity action in accordance with any Eleventh Judicial Circuit

administrative policy or process. See Fla. Fam. L. R. P. 12.003 (“All related

family cases must be handled before one judge unless impractical.”); Urbach

v. Guardianship of J.R.U., 321 So. 3d 390, 390 (Fla. 3d DCA 2021)

(“Because the trial judge erred in dismissing the petition instead of

transferring it to the appropriate division, we reverse and remand with

instructions to reinstate the petition and leave the issue of transfer to the

discretion of the Chief Judge of the Eleventh Judicial Circuit.”).




                                       2